MEMORANDUM **
Ofelia Arias Espinoza and Tania Fer-nanda Mendez Arias, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due process violations. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See id.
Petitioners’ contention that the agency violated due process by failing to adequately consider their evidence of hardship does not amount to a colorable constitutional claim. See id. (“[TJraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
Petitioners’ contention that the BIA violated due process by failing to address or analyze their case is unpersuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.